EXHIBIT 32.1 CERTIFICATION OF PERIODIC REPORT I, John P. D. Cato, Chairman, President and Chief Executive Officer of The Cato Corporation, certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that on the date of this Certification: 1. the Annual Report on Form10-K of the Company for the annual period ended January 29, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 29, 2011 /s/ John P. D. Cato John P. D. Cato Chairman, President and Chief Executive Officer 69
